SALMON, J.
concurs specially.
While I agree with the general principle enunciated by Milu, Inc. v. Duke, 104 So.2d 31 (Fla. 3rd DCA 1967), I do not believe that that principle applies to this case. The quoted language from the purchase contract seems to me to indicate that each party wanted to know precisely what their obligations were prior to delivery of the deed. The seller’s option is to cancel the contract (before closing), unless the buyer took a credit and waived the defect (before closing).
I would reverse with directions to vacate all judgments and dismiss the action as does the majority, but I would not reach the question of damages.